DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The drawing does not have well-defined, sufficiently dark, distinct lines which make the components of the drawing difficult to see (Fig 8).
Reference characters “870”, “880”, and “890” are not found in the drawings (paragraphs 0076-0078).
The reference character “1000” does not have an underline (Fig 10).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Currently, the Abstract is too short and is under 50 words in length.  See MPEP § 608.01(b).
The use of the terms “Bluetooth” and “Wi-Fi” (paragraph 0048), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Reference character “626” is not found in the specification (Fig 6A).
Appropriate correction is required.
Claim Objections
Claims 3, 5-7, and 12 are objected to because of the following informalities:  
The phrase “the dose number selected” should be changed to --the dose selection-- for consistency (Claim 3, Line 3).
The phrase “numbered dose selection” should be changed to --dose number selection-- for consistency (Claim 5, Line 4).
The phrase “the number of doses” should be changed to --a number of doses-- since this is the first time this is mentioned (Claim 5, Line 7).
The word “effected” should be changed to --affected-- to correct the grammatical error (Claim 5, Line 12).
The phrase “the number of doses selected” should be changed to --the dose number selection-- for consistency (Claim 5, Line 11).
The phrase “the dose number selected” should be changed to --the dose number selection-- for consistency (Claim 6, Lines 3 and 4).
The phrase “that numbered dose” should be changed to “the dose” for consistency (Claim 6, Line 6).
The phrase “the individual numbered dose” should be changed to --the dose number selection-- for consistency (Claim 7, Line 4).
The phrase “user manipulation” should be changed to --the user manipulation-- for consistency (Claim 12, Line 2).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Dose selection component of Claim 1.  The corresponding structure is the dose selection component 840 in Fig 8 which is a dial (paragraph 0068).
Output component of Claim 1.  The corresponding structure is the output component 850 in Fig 8 which is a light including LEDs (paragraph 0074).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a determined or calculated time, which may be different for each dose” (Line 12).  This statement is indefinite because it is unclear if the different times are actually being claimed.  It appears the applicant was trying to say the times are different for each dose.  However, the claim limitation does not positively claim that the time has to be different.  The time can be the same for each dose and still meet the claim limitation.  Additionally, the removal of this claim limitation would not change the scope of the claim.  Therefore, the purpose of this claim limitation cannot be determined.  For examination purposes, the claim limitation will be interpreted as the time can be either the same or different for each dose.  
Claim 2 states “determine an amount of time” (Line 2).  This statement is indefinite because it is unclear if this determined amount of time is the same as the determined or calculated time of Claim 1.  It appears the applicant was trying to say they’re the same.  However, it is possible there are multiple types of time involved.  Therefore, the number of time determinations cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same as the determined time in Claim 1.
Claim 2 states “each dose corresponding to the dose selection”, “the dose corresponding to the dose selection”, and “based on the amount of time for that dose” (Lines 4-6).  This statement is indefinite because it is unclear how many doses are involved and what the amount of time is referring back to.  It appears the applicant was trying to say there is an overall dose involved for a dose selection.  However, the use of “each dose” and “the dose” creates confusion regarding which kind of dose that is being referred to.  It also creates confusion regarding how many doses are involved for a dose selection.  Therefore, the number of doses cannot be determined.  For examination purposes, the claim limitation will be interpreted as the determination of the dose corresponding to the dose selection being generated is based on the amount of time for the dose corresponding to the dose selection.  In other words, the entire time span of the dose of the dose selection is what determines if the dose has been generated.
Claim 6 states “determining an amount of time” (Line 2).  This statement is indefinite because it is unclear if this amount of time is the same as the time mentioned in Claim 5.  It appears the applicant was trying to say they’re the same.  However, it is possible there are multiple types of time involved.  Therefore, the number of time determinations cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same as the time in Claim 5.
Claim 6 states “the on time” (Line 5).  This statement is indefinite because it is unclear if this on time is the same as the time mentioned in Claim 5.  It appears the applicant was trying to say they’re the same.  However, it is possible there are multiple types of time involved.  Therefore, the number of time determinations cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same as the time in Claim 5.
Claims 3 and 7 are rejected for being dependent on rejected Claims 2 and 6.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 states “the dose selection component is a button or a switch” (Lines 1-2).  This claim is an improper dependent form for failing to further limit the subject matter of Claim 1 upon which it depends.  It appears the applicant was trying to say there are multiple embodiments of the dose selection component.  However, Claim 4 cannot replace the dial in Claim 1 with a button or switch since that would not further limit Claim 1 and Claim 1 is not written to be broader than the dial.  Therefore, Claim 4 fails to further limit the subject matter.  For examination purposes, the claim limitation will be interpreted as the dial further comprises a switch or a button, although applicant may not have written description support for this concept.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alelov (US 2012/0048266).
Regarding Claim 1, Alelov discloses an inhalation device (apparatus of Figs 1 and 2; present disclosure relates to smoke inhalation devices, paragraph 0002) comprising: a dose selection component (246, Fig 2; dial switch, paragraph 0033) configured to receive, via a user input by a user (user may use 246 to reprogram limit value in controller 224, 246 can be a manual switch, the manual switch is a dial switch on the housing, paragraph 0033), a dose selection of a substance to be vaporized by the inhalation device (user can change limit setting, clicking switch four times, user can smoke one cigarette equivalent worth of substance in each cycle or 10 each time, setting dial at one can be equivalent to one cigarette dose per cycle, paragraph 0033), in the form of a number of doses (clicking switch four times, user can smoke one cigarette equivalent worth of substance in each cycle or 10 each time, setting dial at one can be equivalent to one cigarette dose per cycle, paragraph 0033); an airflow sensor (sensors 240 can be a flow sensor to detect the air stream passing, paragraph 0029; timer 248 can be activated by airflow sensor, paragraph 0037; for more precise control of amount of substance allowed in given period, timer 248 can be used to time airflow through device, each time sensors such as flow sensor are activated by airflow, timer 248 can measure duration of airflow and time for duration can be accumulated in a given period to activate a limit feature according to substance distribution limit set in control logic, paragraph 0039) configured to detect an airflow rate of the inhalation device (sensors 240 can be a flow sensor to detect the air stream passing, paragraph 0029); and a controller (224, Fig 2; controller, paragraph 0033) configured to: determine that a dose corresponding to the dose selection has been generated by the inhalation device (242 and 248 is connected to 224, Fig 2; counter 242 and timer 248 provide usage data on number of puffs per given period and 248 can provide both time duration of airflow for each puff and total time accumulated for airflow over given period, when substance distribution limit is set by user, limit can be set on actual amount of substance in terms of total time allowed for airflow within given period for use, not just allowable number of puffs, paragraph 0040; timer 248 configured to measure amount of substance disbursed and/or meter predetermined amount of substance to user, paragraph 0037; counter 242 configured to count number of puffs taken per given period by user, paragraph 0038); and control components of the inhalation device based on determining that each dose corresponding to the selected number of doses has been generated by the inhalation device (242 and 248 connected to 224, Fig 2; 224 configured to control and monitor sensors 240, paragraph 0030; counter 242 and timer 248 provide usage data on number of puffs per given period and 248 can provide both time duration of airflow for each puff and total time accumulated for airflow over given period, when substance distribution limit is set by user, limit can be set on actual amount of substance in terms of total time allowed for airflow within given period for use, not just allowable number of puffs, paragraph 0040), comprising controlling a vaporizer (118 and/or 120, Fig 1; 118 can include one or a combination of heating element, vibration generator, atomizer, paragraph 0021; 120 can include one or a combination of heating element, vibration generator, atomizer, paragraph 0022) of the inhalation device to cause the vaporizer to turn off after a determined or calculated time (reprogram 224 to allow five puffs in given period and then turn the device off, paragraph 0032; once accumulated time value or the value calculated from combination of accumulated time and data of quantity of substance from sensor reaches or goes over limit value, 224 turns control system 200 off or makes 200 go into low level mode, 224 can turn off releasing means 218 and 220 to stop substance flow to user, paragraph 0041), which may be different for each dose of the number of doses (amount of airflow for a puff is different from person to person, setting a number of puffs as a limit allows for different amount of substance delivered to each different user or even same user depending on duration of each and every puff, paragraph 0040; user can set a limit on intake amount of substance per use or for a certain period, paragraph 0018); and controlling an output component (250, Fig 2; display can show messages indicating usage to help user keep track of use of the device, display can be a light, series of lights, paragraph 0034; 126, Fig 1) of the inhalation device which permits the user to identify that the selected dose has been generated (250 can indicate usage level, display message includes number of cigarette equivalents used or left, a number of puffs used or left, device alerts user, as he or she uses it, how many cigarette equivalents he or she is taking in a given period, paragraph 0035; 126 configured to simulate burning on tip of cigar or cigarette, 126 varies in intensity based on amount of airflow, paragraph 0024), wherein the dose selection component is a circumferential dial (dial can be located on or in the middle of the housing, the dial switch can also be a section of the housing itself, turning the dial, the user can set the limit amount of substance, paragraph 0032; user may use 246 to reprogram limit value in controller 224, 246 can be a manual switch, the manual switch is a dial switch on the housing, paragraph 0033) configured to be rotatable by the user (turning the dial, the user can set the limit amount of substance, paragraph 0032) to permit the user to input the number of doses selected (clicking switch four times, user can smoke one cigarette equivalent worth of substance in each cycle or 10 each time, setting dial at one can be equivalent to one cigarette dose per cycle, paragraph 0033), and wherein the controller is further configured to identify the airflow rate via the airflow sensor (controller 224 configured to control and monitor sensors 240, paragraph 0030; sensors 240 can be a flow sensor to detect air stream passing through the device, paragraph 0029; 224 is connected to 240, Fig 2).
Regarding Claim 2, Alelov discloses the controller is further configured to: determine an amount of time for the vaporizer of the inhalation device to be turned on for each dose (once device is on, user can be allowed a first set time limit for total duration time of puffs within five minutes roughly equal to smoking one cigarette, once limit is reached, 224 can turn off 218 and 220 to stop substance flow, paragraph 0041), based on the number of doses selected (clicking switch four times, user can smoke one cigarette equivalent worth of substance in each cycle or 10 each time, setting dial at one can be equivalent to one cigarette dose per cycle, paragraph 0033; counter 242 and timer 248 provide usage data on number of puffs per giver period and 248 can provide both time duration of airflow for each puff and total time accumulated for airflow over given period, when substance distribution limit is set by user, limit can be set on actual amount of substance in terms of total time allowed for airflow within given period for use, not just allowable number of puffs, paragraph 0040), and wherein the determining that each dose corresponding to the dose selection has been generated by the inhalation device comprises determining that the dose corresponding to the dose selection has been generated based on the amount of time for that dose (once device is on, user can be allowed a first set time limit for total duration time of puffs within five minutes roughly equal to smoking one cigarette, once limit is reached, 224 can turn off 218 and 220 to stop substance flow, paragraph 0041; once accumulated time value or the value calculated from combination of accumulated time and data of quantity of substance from sensor reaches or goes over limit value, 224 turns control system 200 off or makes 200 go into low level mode, 224 can turn off releasing means 218 and 220 to stop substance flow to user, paragraph 0041).
Regarding Claim 3, Alelov discloses the controller is further configured to identify the airflow rate via the airflow sensor (controller 224 configured to control and monitor sensors 240, paragraph 0030; sensors 240 can be a flow sensor to detect air stream passing through the device, paragraph 0029; 224 is connected to 240, Fig 2), and determine the amount of time by determining the amount of time based on the dose number selected and the airflow rate (dial for sending reprogramming instructions to controller 224 such that by turning the dial the user can set the limit amount of substance to be taken or inhaled, paragraph 0032; once device is on, user can be allowed a first set time limit for total duration time of puffs within five minutes roughly equal to smoking one cigarette, once limit is reached, 224 can turn off 218 and 220 to stop substance flow, paragraph 0041; once accumulated time value or the value calculated from combination of accumulated time and data of quantity of substance from sensor reaches or goes over limit value, 224 turns control system 200 off or makes 200 go into low level mode, 224 can turn off releasing means 218 and 220 to stop substance flow to user, paragraph 0041; since amount of airflow for a puff is different from person to person, setting a number of puffs as a limit can allow different amount of targeted substance delivered to each different user or even same user depending on duration of each and every puff, paragraph 0040; for more precise control of amount of substance allowed in given period, timer 248 can be used to time airflow through device, each time sensors such as flow sensor are activated by airflow, timer 248 can measure duration of airflow and time for duration can be accumulated in a given period to activate a limit feature according to substance distribution limit set in control logic, paragraph 0039).
Regarding Claim 4, Alelov discloses the dose selection component is a switch (246, Fig 2; 246 can be a manual switch that user can press or turn on or around the housing, dial switch, paragraph 0033; the dial is a switch).
Regarding Claim 5, Alelov discloses a method (apparatus of Figs 1 and 2; present disclosure relates to smoke inhalation devices, paragraph 0002) comprising: receiving, via a dose selection component of an inhalation device (246, Fig 2; dial switch, paragraph 0033), a user input (user may use 246 to reprogram limit value in controller 224, 246 can be a manual switch, the manual switch is a dial switch on the housing, paragraph 0033) that identifies a dose number selection of a substance (user can change limit setting, clicking switch four times, user can smoke one cigarette equivalent worth of substance in each cycle or 10 each time, setting dial at one can be equivalent to one cigarette dose per cycle, paragraph 0033) to be vaporized by the inhalation device (clicking switch four times, user can smoke one cigarette equivalent worth of substance in each cycle or 10 each time, setting dial at one can be equivalent to one cigarette dose per cycle, paragraph 0033); determining successively that a dose corresponding to each numbered dose selection has been generated by the inhalation device (242 and 248 is connected to 224, Fig 2; counter 242 and timer 248 provide usage data on number of puffs per given period and 248 can provide both time duration of airflow for each puff and total time accumulated for airflow over given period, when substance distribution limit is set by user, limit can be set on actual amount of substance in terms of total time allowed for airflow within given period for use, not just allowable number of puffs, paragraph 0040; timer 248 configured to measure amount of substance disbursed and/or meter predetermined amount of substance to user, paragraph 0037; counter 242 configured to count number of puffs taken per given period by user, paragraph 0038); and controlling a vaporizer (118 and/or 120, Fig 1; 118 can include one or a combination of heating element, vibration generator, atomizer, paragraph 0021; 120 can include one or a combination of heating element, vibration generator, atomizer, paragraph 0022) of the inhalation device to turn on when a user inhales (timer 248 is configured to measure amount of time 218 and 220 are activated, paragraph 0036; timer 248 can be activated by an airflow sensor or pressure switch, measure duration of puff while sensors 240 are activated, paragraph 0037; once accumulated time value or the value calculated from combination of accumulated time and data of quantity of substance from sensor reaches or goes over limit value, 224 turns control system 200 off or makes 200 go into low level mode, 224 can turn off releasing means 218 and 220 to stop substance flow to user until next cycle begins after non smoking time expires, paragraph 0041; 224 configured to control and monitor 218, 220, and 240, paragraph 0030; since device is capable of turning off based on sensors and is capable of counting the number of times the device is activated via a flow sensor, it is inherent that the device turns on the release devices 218 and 220 when a user inhales) and to turn off after a time individually determined for each successive dose of the number of doses (reprogram 224 to allow five puffs in given period and then turn the device off, paragraph 0032; once accumulated time value or the value calculated from combination of accumulated time and data of quantity of substance from sensor reaches or goes over limit value, 224 turns control system 200 off or makes 200 go into low level mode, 224 can turn off releasing means 218 and 220 to stop substance flow to user, paragraph 0041; amount of airflow for a puff is different from person to person, setting a number of puffs as a limit allows for different amount of substance delivered to each different user or even same user depending on duration of each and every puff, paragraph 0040; user can set a limit on intake amount of substance per use or for a certain period, paragraph 0018), and controlling an output component (250, Fig 2; display can show messages indicating usage to help user keep track of use of the device, display can be a light, series of lights, paragraph 0034; 126, Fig 1) of the inhalation device which permits the user to identify that the selected dose has been generated (250 can indicate usage level, display message includes number of cigarette equivalents used or left, a number of puffs used or left, device alerts user, as he or she uses it, how many cigarette equivalents he or she is taking in a given period, paragraph 0035; 126 configured to simulate burning on tip of cigar or cigarette, 126 varies in intensity based on amount of airflow, paragraph 0024), wherein the dose selection component is a circumferential dial (dial can be located on or in the middle of the housing, the dial switch can also be a section of the housing itself, turning the dial, the user can set the limit amount of substance, paragraph 0032; user may use 246 to reprogram limit value in controller 224, 246 can be a manual switch, the manual switch is a dial switch on the housing, paragraph 0033) configured to be rotatable by the user to permit the user to input the number of doses selected (clicking switch four times, user can smoke one cigarette equivalent worth of substance in each cycle or 10 each time, setting dial at one can be equivalent to one cigarette dose per cycle, paragraph 0033), and wherein the user input is effected by rotating the circumferential dial to one of a plurality of dose number settings (dial can be located on or in the middle of the housing, the dial switch can also be a section of the housing itself, turning the dial, the user can set the limit amount of substance, paragraph 0032; user may use 246 to reprogram limit value in controller 224, 246 can be a manual switch, the manual switch is a dial switch on the housing, paragraph 0033).
Regarding Claim 6, Alelov discloses determining an amount of time for the vaporizer of the inhalation device to be turned on based on the dose number selected (reprogram 224 to allow five puffs in given period and then turn the device off, paragraph 0032; once accumulated time value or the value calculated from combination of accumulated time and data of quantity of substance from sensor reaches or goes over limit value, 224 turns control system 200 off or makes 200 go into low level mode, 224 can turn off releasing means 218 and 220 to stop substance flow to user, paragraph 0041), and wherein the determining that the dose corresponding to the dose number selected has been generated by the inhalation device comprises determining that the on time determined for that numbered dose has been expended (once device is on, user can be allowed a first set time limit for total duration time of puffs within five minutes roughly equal to smoking one cigarette, once limit is reached, 224 can turn off 218 and 220 to stop substance flow, paragraph 0041; once accumulated time value or the value calculated from combination of accumulated time and data of quantity of substance from sensor reaches or goes over limit value, 224 turns control system 200 off or makes 200 go into low level mode, 224 can turn off releasing means 218 and 220 to stop substance flow to user, paragraph 0041).
Regarding Claim 7, Alelov discloses detecting an airflow rate of the inhalation device (sensors 240 can be a flow sensor to detect the air stream passing, paragraph 0029), and wherein determining the amount of time comprises determining the amount of time based on the individual numbered dose and the airflow rate (dial for sending reprogramming instructions to controller 224 such that by turning the dial the user can set the limit amount of substance to be taken or inhaled, paragraph 0032; once device is on, user can be allowed a first set time limit for total duration time of puffs within five minutes roughly equal to smoking one cigarette, once limit is reached, 224 can turn off 218 and 220 to stop substance flow, paragraph 0041; once accumulated time value or the value calculated from combination of accumulated time and data of quantity of substance from sensor reaches or goes over limit value, 224 turns control system 200 off or makes 200 go into low level mode, 224 can turn off releasing means 218 and 220 to stop substance flow to user, paragraph 0041; since amount of airflow for a puff is different from person to person, setting a number of puffs as a limit can allow different amount of targeted substance delivered to each different user or even same user depending on duration of each and every puff, paragraph 0040; for more precise control of amount of substance allowed in given period, timer 248 can be used to time airflow through device, each time sensors such as flow sensor are activated by airflow, timer 248 can measure duration of airflow and time for duration can be accumulated in a given period to activate a limit feature according to substance distribution limit set in control logic, paragraph 0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov (US 2012/0048266) in view of Contreras (US 2016/0331029).
Regarding Claim 8, Alelov discloses an inhalation device (apparatus of Figs 1 and 2; present disclosure relates to smoke inhalation devices, paragraph 0002) comprising: a cylindrical rotatable dial encircling the inhalation device (housing 112 can be a long cylindrical shape, paragraph 0020; dial can be located on or in the middle of the housing, the dial switch can also be a section of the housing itself, turning the dial, the user can set the limit amount of substance, paragraph 0032; user may use 246 to reprogram limit value in controller 224, 246 can be a manual switch, the manual switch is a dial switch on the housing, paragraph 0033; since the housing is cylindrical, the dial being a section of the housing must also be cylindrical; the dial switch being a section of the cylindrical housing itself must inherently encircle internal components of the inhalation device or encircle the exterior of the housing of the device) configured to rotate, via user manipulation, to input a target amount selection of a substance (clicking switch four times, user can smoke one cigarette equivalent worth of substance in each cycle or 10 each time, setting dial at one can be equivalent to one cigarette dose per cycle, paragraph 0033); a light on the inhalation device (250, Fig 2; display can show messages indicating usage to help user keep track of use of the device, display can be a light, series of lights, paragraph 0034; 126, Fig 1), and that is directly adjacent to the cylindrical rotatable dial (communication device 246 can include at least one of 271, 273, 250, 277, and 279, paragraph 0031; embodiments show buttons 472 and 471 directly adjacent to display 450, Fig 4); an airflow sensor (sensors 240 can be a flow sensor to detect the air stream passing, paragraph 0029; timer 248 can be activated by airflow sensor, paragraph 0037; for more precise control of amount of substance allowed in given period, timer 248 can be used to time airflow through device, each time sensors such as flow sensor are activated by airflow, timer 248 can measure duration of airflow and time for duration can be accumulated in a given period to activate a limit feature according to substance distribution limit set in control logic, paragraph 0039) configured to detect an airflow rate of the inhalation device (sensors 240 can be a flow sensor to detect the air stream passing, paragraph 0029); and a controller (224, Fig 2; controller, paragraph 0033) configured to: determine that a target amount of the substance corresponding to the target amount selection has been generated by the inhalation device (242 and 248 is connected to 224, Fig 2; counter 242 and timer 248 provide usage data on number of puffs per giver period and 248 can provide both time duration of airflow for each puff and total time accumulated for airflow over given period, when substance distribution limit is set by user, limit can be set on actual amount of substance in terms of total time allowed for airflow within given period for use, not just allowable number of puffs, paragraph 0040; timer 248 configured to measure amount of substance disbursed and/or meter predetermined amount of substance to user, paragraph 0037; counter 242 configured to count number of puffs taken per given period by user, paragraph 0038); and control the light based on determining that the target amount corresponding to the target amount selection has been generated by the inhalation device (250 can indicate usage level, display message includes number of cigarette equivalents used or left, a number of puffs used or left, device alerts user, as he or she uses it, how many cigarette equivalents he or she is taking in a given period, paragraph 0035; lights 552 can indicate the number of cigarette equivalent remaining in device, paragraph 0047; 126 configured to simulate burning on tip of cigar or cigarette, 126 varies in intensity based on amount of airflow, paragraph 0024), and wherein the controller is further configured to identify the airflow rate via the airflow sensor (controller 224 configured to control and monitor sensors 240, paragraph 0030; sensors 240 can be a flow sensor to detect air stream passing through the device, paragraph 0029; 224 is connected to 240, Fig 2).
Alelov fails to disclose a light that encircles the inhalation device.
However, Contreras, of the same field of endeavor, teaches an electronic cigarette tracking system (Abstract) including a light that encircles the inhalation device (34 encircle the device, Fig 1; 34 is a plurality of light emitters, sequentially illuminated as percentage increases, paragraph 0016; amount of time or quantity of vapor or nicotine is defined as percentage of cigarette smoked wherein a cigarette equivalent is defined when percentage equals 100%, paragraph 0014) to track the percentage of cigarette smoked (paragraph 0014) and it is known to use light encircling the device as a way to track usage (paragraph 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light or series of lights to encircle the device, as taught by Contreras, to track the percentage of cigarette smoked (Contreras: paragraph 0014) and it is known to use light encircling the device as a way to track usage (Contreras: paragraph 0016).  Having the lights encircle the device can be done as a simple design choice since it is only changing the positioning of the lights.  Additionally, having the light encircle the device allows a user to track the usage of the device from every angle instead of just one side of the device.
Regarding Claim 9, Alelov-Contreras combination teaches the substance is nicotine (Alelov: substance such as nicotine, paragraph 0018).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov (US 2012/0048266) and Contreras (US 2016/0331029) as applied to Claim 8, and in further view of Spinka et al. (US 2015/0272220).
Regarding Claim 10, Alelov-Contreras combination teaches in the claimed invention of Claim 8.  Alelov-Contreras combination fails to teach the substance is tobacco.
However, Spinka, of the same field of endeavor, teaches an electronic nicotine delivery device (Abstract) including the substance is tobacco (the electronic nicotine delivery device may be a tobacco furnace including a nicotine cartridge, for example a cartridge containing tobacco and a filter, in addition to or instead of the reservoir for storing the diluted nicotine solution, paragraph 0019) since they are analogous to traditional cigarettes and it is a widely popular means of nicotine delivery (paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a cartridge or add a tobacco furnace into the device, as taught by Spinka, since they are analogous to traditional cigarettes and it is a widely popular means of nicotine delivery (Spinka: paragraph 0005).  It is well known that e-cigarettes can use tobacco as a way to simulate traditional cigarettes.  The addition of tobacco into the device can be a simple design choice or preference by the user since the user might prefer tobacco over a simple nicotine solution.  
Regarding Claim 11, Alelov-Contreras combination teaches in the claimed invention of Claim 8.  Alelov-Contreras combination fails to teach the target amount is in milligrams.
However, Spinka, of the same field of endeavor, teaches an electronic nicotine delivery device (Abstract) including the target amount is in milligrams (visual indicator 320 may indicate target minimum amount of nicotine, for example 0 mg, has been consumed over the last 24 hours, may indicate a predetermined maximum amount of nicotine, for example, 30 mg, has been consumed over the last 24 hours, paragraph 0042) since it is known that the amount of nicotine delivered and consumed is within the milligrams.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display to show the amount of nicotine in milligrams, as taught by Spinka, since it is known that the amount of nicotine delivered and consumed is within the milligrams.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alelov (US 2012/0048266) and Contreras (US 2016/0331029) as applied to Claim 8, and in further view of Wu (US 2015/0196057) and Young et al. (US 2012/0266880).
Regarding Claim 12, Alelov-Contreras combination teaches the claimed invention of Claim 8.  Alelov-Contreras combination also teaches the dial can be used to send reprogramming instructions to the controller (Alelov: paragraph 0032) and there can be one or more buttons or dials to reprogram settings on the inhalation device which can be used for other settings depending on user preference and convenience (Alelov: paragraph 0045).  Alelov-Contreras combination fails to teach the cylindrical rotatable dial is further configured to rotate, via user manipulation, to input a passcode that permits a vaporizer of the inhalation device to be turned on.
However, Wu, of the same field of endeavor, teaches an electronic atomization device (Abstract) including a keyboard (151, Fig 1) to input a passcode that permits a vaporizer (12, Fig 2) of the inhalation device to be turned on (14 connected to 13 and 12 to control power supply 13 whether to supply power to 12 or not, paragraph 0036; authentication device is provided with a function of password verification, input unit is electrically connected with main control circuit 14 to transmit authentication information of password entered by user to 14, paragraph 0037; only when authentication information entered by user is consistent with original authentication information can the electronic atomization device be used, paragraph 0021) to prevent the device from being used by other people, like minors (paragraph 0003), since the device can bring an adverse effect on body and thought of minors, and to protect minors effectively (paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the device to have password authentication, as taught by Wu, to prevent the device from being used by other people, like minors (Wu: paragraph 0003), since the device can bring an adverse effect on body and thought of minors, and to protect minors effectively (Wu: paragraph 0021).  Wu teaches that these e-cigarettes can have dangerous effects on minors.  Thus, it is obvious for one of ordinary skill in the art to place an authentication system within the controller of the device to prevent the device from being used by minors.  It would also prevent the device from being used by other unauthorized people, making the device more personalized for the user.
Alelov-Contreras-Wu combination fails to teach the cylindrical rotatable dial is further configured to rotate, via user manipulation, to input a passcode.
However, Young, reasonably pertinent to the problem of having a multi-functional dial or knob, teaches a device for use as part of a breathing assistance system (Abstract) including a cylindrical rotatable dial (8, Fig 3) is further configured to rotate, via user manipulation, to input a passcode (knob 8 is rotated and each of the options will activate in turn, paragraph 0262; in response to user input using knob, controller may adjust stored parameter data, paragraph 0268; amending accessibility settings may include steps for displaying a prompt for password input, receiving input data in the form of a sequence of knob rotations, and check the input sequence again stored comparison data, paragraph 0271) to allow the knob or dial to be a multi-functional tool for controlling multiple inputs including parameters, options, and passcodes (paragraphs 0262, 0268, and 0271).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dial of the device to also allow for the input of passcodes, as taught by Young, to allow the knob or dial to be a multi-functional tool for controlling multiple inputs including parameters, options, and passcodes (Young: paragraphs 0262, 0268, and 0271).  It has already been established by Wu that one of ordinary skill in the art would add a security feature to the device to prevent minors from using the device.  Young teaches that inputting passcodes and performing other features with a knob is a known feature in the art.  Alelov already teaches that the dial can be used to reprogram the controller as well as be used for other settings, it is obvious for one of ordinary skill in the art to modify the knob to have this additional function of inputting passcodes which would not only allow the device to be secure, but also simplify the number of parts required to input parameters or passcodes into the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including various e-cigarettes with dose selection features and rotational security locks similar to the claimed invention.  Specifically:
E-cigarettes with dose selection features
Smith et al. (US-20180368475-A1)
McCullough (US-20160354561-A1)
Godfrey (US-20180242638-A1)
Adelson (US-20170304567-A1)
Sullivan (US-20150257447-A1)
Rotational security locks or security lock systems
Gordon (US-20180127180-A1)
Zhang (US-20160058940-A1)
Filson (US-8620841-B1)
West (US-20140374301-A1)
Hicks et al. (US-20140253461-A1)
Kemppainen et al. (US-20120216584-A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785